 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           NORTHERN DISTRICT OF CALIFORNIA

10
     SCOTT JOHNSON,                                ) Case No.: 3:18-CV-05521-RS
11                                                 )
             Plaintiff,                            ) ORDER [proposed]
12                                                 )
     v.                                            )
13 HIGHWAY 9 ASSOCIATES, a California              )
   Limited Partnership;                            )
14 PACIFIC WATER WORKS, INC., a                    )
   California Corporation;and Does 1-10,           )
15                                                 )
             Defendants.                           )
16
17
          The Court hereby vacates all currently set dates, with the expectation that the
18
     parties will file a Joint Stipulation for Dismissal within 60 days. The Court sets a Status
19                      April 4, 2019at 1:30
     Conference/OSC for ______________       xx pm at which the parties, by and through
                                        ____ am
20   their attorneys of record shall show cause why this case is not dismissed. If this case is
21   dismissed prior to this hearing, the hearing will be automatically vacated and no
22   appearance shall be required.
23   IT IS SO ORDERED.
24
25           1/30/19
     Dated: ______________             _____________________________________
26                                     HONORABLE RICHARD SEEBORG
27                                     United States District Judge

28



     Order         [proposed]        -1-           3:18-CV-05521-RS
